Schuchman, J.
This is an appeal from an order, dated August 3, 1896, directing the plaintiff to furnish to the defendants a bill of particulars.
Said order is modified by striking therefrom the following: “ Showing the dates of orders upon the plaintiff for goods for the defendants,” and “and whether any and what goods were returned to the plaintiff with the date of such return ” as contained in folio 55 of the printed appeal book; also “ and their connection with the defendants, or either of them,” and “ what other persons, if any, were present at the time of making the sale,” as contained in folio 56 of the printed appeal book, for the reason that the defendants have better knowledge of their own acts than the plaintiff and that it is not the office of a bill of particulars to apprise- the opposite party of the names of witnesses.
Order appealed from modified as above, with costs of this appeal to the plaintiff against the defendants.
Van Wyck, Oh. J., concurs.
Order modified, with costs of this appeal to plaintiff.